Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The examiner further considered the office actions from the European Patent office. The prior art employed did not appear sufficient to meet the two steps (constant current + constant voltage) or the disconnection of the batteries. In addition, in light of the disclosure of the Uchida, Lin, and Cho references (see below/on 892), the examiner did not believe it was necessary to apply the rejection on the term “constant voltage” as it appears the applicant is applying constant voltage over the entire battery string and not constant voltage individually to each battery.
Claim Objections
Claims 1-4 are objected to because of the following informalities: 
Applicant claims “a predetermined charge switching capacity” but then claims “the charge switching capacity”. These terms should be changed to “the predetermined charge switching capacity” in both claims 1 and 2.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17035715 in view of Oda et al (JPH09266638A).

As for Oda, Oda teaches the same charge switching capacity as “specified capacity” [abstract]. ¶’s [06, 07] refer to this same term as “predetermined capacity” and “specified capacity”. The main difference between Oda’s invention and the instant application is the fact that Oda’s seems to describe a system where the bypass occurs to immediately transition the cell/battery which reaches this specific/predetermined capacity to constant voltage charging of the cell/battery. One having ordinary skill in the art understands that a battery voltage may not appropriately convey the state of charge, which means either the battery may not be fully charged and/or the battery may become overcharged. Thus, safety can be improved by replacing the terms, and user convenience can be improved in the same way as a battery which is more fully charged will last longer upon discharge. Furthermore, by basing this transition point upon the state of charge instead of the voltage, or even in addition to the voltage, it means that charging can be completed that much quicker as the constant voltage stage will take that much less time to fully charge the battery, as one having ordinary skill in the art understands. Furthermore, as one having ordinary skill in the art understands, for some battery chemistries the terminal voltage of a battery has a direct relationship with the state of charge of the battery (and it appears the chemistry of the instant and copending applications are silent).
.
This is a provisional nonstatutory double patenting rejection.
The examiner further suggests the applicant remain cognizant of their copending applications 16808368 and 16808370 during prosecution, as they have similar subject matter to the instant application’s claims as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (USPGPN 20210296912) in view of Oda et al (JPH09266638A)
Independent Claim 1, Cho teaches a battery control unit comprising: a plurality of switching units (sb1-sb3 & sc1-sc3); a control unit (combination of 500 & 700); a charger configured to charge batteries (100 see Fig. 4); and a charging control unit (combination of 500 & 700), wherein the plurality of switching units are respectively provided for a plurality of batteries connected in series, and are configured to switch between a connected state and a non-connected state, wherein the connected state is a state that a corresponding battery is connected in series with other batteries and the non-connected state is a state that the corresponding battery is disconnected from a series connection with the other batteries (see Fig. 4), wherein the control unit is configured to determine whether each voltage of the plurality of batteries reaches a charge end voltage during charging, and to control the switching unit corresponding to the battery which is determined to reach the charge end voltage to switch to the non-connected state (¶’s [53-55]), and wherein the charging, control unit is configured to perform constant current charging of the 
Cho is silent to a predetermined charge switching capacity.
Oda teaches a predetermined charge switching capacity (As for Oda, Oda teaches the same charge switching capacity as “specified capacity” [abstract]. ¶’s [06, 07] refer to this same term as “predetermined capacity” and “specified capacity”; the main difference between Oda’s invention and the instant application is the fact that Oda’s seems to describe a system where the bypass occurs to immediately transition the cell/battery which reaches this specific/predetermined capacity to constant voltage charging of the cell/battery). One having ordinary skill in the art understands that a battery voltage may not appropriately convey the state of charge, which means either the battery may not be fully charged and/or the battery may become overcharged. Thus, safety can be improved by replacing the terms, and user convenience can be improved in the same way as a battery which is more fully charged will last longer upon discharge. Furthermore, by basing this transition point upon the state of charge instead of the voltage, or even in addition to the voltage, it means that charging can be completed that much quicker as the constant voltage stage will take that much less time to fully charge the battery, as one having ordinary skill in the art understands. Furthermore, as one having ordinary skill in the art understands, for some battery chemistries the terminal voltage of a battery has a direct 
Lastly, replacing and/or using in tandem the voltage with the state of charge for this switching point would be a simple substitution of a known value (voltage) with another known value (state of charge) to achieve predictably similar results (see KSR [B]). Therefore, it would have been obvious to a person having ordinary skill in the art to combine Cho with Oda to achieve the applicant’s invention according to Claim 1.
It would have been obvious to a person having ordinary skill in the art to modify Cho with Oda to provide improved safety, charging speed, and user convenience.
Dependent Claim 3, Cho teaches a battery system comprising: a plurality of batteries connected in series; and the battery control unit according to claim 1 (see Fig. 4).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Oda, further in view of Liu et al (USPGPN 20060255769)
Dependent Claim 2, the combination of Cho and Oda teaches the charge control unit determines that a chargeable capacity reaches the charge switching capacity when the charge state or the both-end voltage of the batteries reaches the threshold set corresponding to the batteries (as described above for Claim 1).
Cho is silent to a deterioration degree calculation unit configured to calculate a deterioration degree for each of the plurality of batteries; and a setting unit configured to set a threshold of a charge state or a both-end voltage for each of the batteries according to the deterioration degree calculated by the deterioration degree calculation unit.
Liu teaches a deterioration degree calculation unit configured to calculate a deterioration degree for each of the plurality of batteries; and a setting unit configured to set a threshold of a 
It would have been obvious to a person having ordinary skill in the art to modify Cho in view of Oda with Liu to provide improved longevity and safety.
Dependent Claim 4, Cho teaches a battery system comprising: a plurality of batteries connected in series; and the battery control unit according to claim 1 (see Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchida (USPGPN 20140021923), esp. Figs. 2-5 similarly to this invention has a disconnection bypass circuit which involves constant current and constant voltage stages (¶[113]). However, like the copending application, the charge switching factor between constant voltage and constant current. In addition, it appears that Uchida’s constant voltage stop point may be when the state of charge reaches 100% (see Fig. 11, ¶’s [18-20]). While it may not work as a 103 rejection for the instant application, Uchida would be appropriate to apply in a 103 rejection of the copending application 17035715.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859